Title: To John Adams from Thomas McKean, 9 August 1776
From: McKean, Thomas
To: Adams, John


     
      Sir
      Head-Quarters at Perth-Amboy August 9th: 1776
     
     Yesterday I received a Letter from General Washington respecting the Baron de Calbiac, wherein he wishes to know whether any promotion in the military line is intended for him by Congress, and begs that the Letters and Credentials belonging to this Gentleman may be immediately forwarded to him, that he may restore them to the Baron, who complains loudly of their long detention from him.
     These letters and credentials came to my hands as one of the Committee of Qualifications, and upon the establishment of the war-office were delivered to Mr. Secretary Peters. If you recollect, I frequently mentioned the desire of the Baron to have them again to you, Mr. Wilson &c. If the credentials are not with the letters, Mr. Samuel Adams must have them. Be so good as to send all the papers to General Washington, and endeavour to get an answer from Congress respecting the Baron. He seemed to expect the Rank of a Lieutenant Colonel, and I suppose the pay too. He did not appear to me to understand any thing of the business of an Engineer, having been a Captain in a marching Regiment in France.
     You have no doubt heard, that General Clinton and his whole army are arrived at Staaten-Island; that he had upwards of three hundred killed and many wounded in the attack on Sullivan’s Island, and that Sir Peter Parker is reported to have died of his wounds.
     Some of our Militia give us a great deal of trouble on account of their being detained longer here than they expected, and will return unless prevented by force, which will be used, as we expect an attack on New-York daily, and the moment it is made I hope we shall take possession of Staaten-Island. A fellow deserted from Col. Miles’s Battalion yesterday about noon; he was one of the prisoners taken at St. John’s; several shots were fired at him as he swam across and I believe one hit him, tho’ at 400 yards distance: With difficulty two english soldiers helped him on shore and carried him up to an house.
     A re-inforcement of three Battalions are ordered from hence for New York tomorrow. The men of war all drew up in a line yesterday in the front of the rest of the fleet. What they mean by this I cannot guess, unless to prepare for an Attack of the city.
     I am perfectly satisfied, that there are now upwards of sixteen thousand of the Enemy arrived. They think we have on Long-Island, at New-York and along the sound here about thirty thousand; which is near the truth. The inferior officers and the soldiers, we are told, are assured of success, and have already fixed upon their houses and farms, but the two Brothers, who command, are said to look very demure.
     About 30 privates of my Battalion have, I am just now told, set out for Philadelphia, besides several others from different Battalions. If they should get to Philadelphia I hope they will be secured; they are of the very lowest sort: However, I trust, they will be taken up before they go many miles. An army can never be governed but by the strictest laws and discipline.
     Please to present my compliments to Messrs. Rodney and Read and all other enquiring friends, and believe me to be with great esteem, Sir, Your most obedient humble servant
     
      Tho M:Kean
     
     
      P.S. The scotch regiment mutinied on Tuesday, and have occasioned a good deal of confusion; the Lord increase it.
     
    